Citation Nr: 1539001	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disease (COPD) and bronchitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2011.  The hearing transcript has been associated with the claims file.

In a July 2012 decision, the Board adjudicated that following issues: (1) denied the application to reopen the claim of service connection for a pulmonary disorder; (2) denied the application to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD; (3) denied the application to reopen the claim of service connection for rheumatoid arthritis; (4) denied the application to reopen the claim of service connection for osteoarthritis; (5) granted the application to reopen service connection for a lumbar spine disorder; (6) denied service connection for a lumbar disorder; (7) denied service connection for insomnia; (8) denied service connection for sleep apnea; (9) denied service connection for hypertension; (10) denied service connection for cataracts; (11) denied service connection for a kidney condition; (12) denied service connection for a prostate disorder; (13) denied service connection for erectile dysfunction; (14) denied service connection for a skin disorder; (15) denied service connection for a TBI; (16) denied service connection for a liver disorder; (17) denied service connection for a gastrointestinal disorder; and (18) denied a rating in excess of 70 percent for PTSD.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a December 2013 memorandum decision, the Court affirmed the Board's denial of the following issues: (1) application to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD; (2) application to reopen the claim of service connection for rheumatoid arthritis; (3) application to reopen the claim of service connection for osteoarthritis; (4) service connection for a lumbar spine disorder; (5) service connection for insomnia; (6) service connection for a TBI; and (7) a rating greater than 70 percent for PTSD.  

The Court vacated the remaining issues: (1) whether there is new and material evidence to reopen a claim of service connection for a pulmonary disorder, claimed as chronic obstructive pulmonary disease and bronchitis, and if so, whether service connection is warranted; (2) service connection for cataracts; (3) service connection for sleep apnea; (4) service connection for a kidney disorder, claimed as cysts and left renal calculus; (5) service connection for a prostate disorder, claimed as prostatitis; (6) service connection for erectile dysfunction; (7) service connection for a skin disorder, claimed as tinea corpus, oily skin with blackheads, and skin tags; (8) service connection for a liver disorder, claimed as liver cyst; (9) service connection for a gastrointestinal disorder, claimed as gastrointestinal reflux disease (GERD); and (10) service connection for hypertension.  The Court remanded these claims to the Board for readjudication.  The Court remanded the claim for service connection for hypertension in addition to the claims for service connection for sleep apnea, cataracts, kidney disorder, prostate disorder, erectile dysfunction, skin disorder, liver disease, and GERD so that the Board could assess the Veteran's statement (regarding herbicide exposure) in the first instance and make a credibility finding to determine whether the Veteran is entitled to the presumption of herbicide exposure.  The Court remanded the Veteran's pulmonary disorder claim for the Board to consider whether new and material evidence has been submitted sufficient to reopen the Veteran's claim in light of his new argument (that he was exposed to herbicides while serving in Thailand).  

In a September 2014 decision, the Board determined that new and material evidence had been presented to reopen the claim of service connection for a pulmonary disorder and the issues of service connection for a pulmonary disorder and hypertension were remanded for additional development.  The Board denied issues (2) through (9) in the decision.  The directed development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2015, the Veteran submitted a waiver of initial consideration of any additional evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was likely exposed to herbicides while stationed in Thailand during his active service.

2.  The evidence of record does not establish that the Veteran was exposed to radiation in active service.

3.  Recurrent or chronic symptoms of hypertension did not manifest during active service, nor were they continuously present in the years since active service and hypertension did not manifest during the Veteran's active service or within one year of separation from active service, but first manifested many years after service separation.   

4.  Hypertension is not etiologically related to injury, disease, or other event in active service to include exposure to herbicides and is not proximately due to or aggravated by a service-connected disability. 

5.  There is no current diagnosis of chronic bronchitis.  

6.  The Veteran's currently diagnosed chronic obstructive pulmonary disease did not manifest during active service but first manifested many years after active service and is not etiologically related to injury, disease, or other event in active service to include exposure to herbicides, and is not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

2.  The criteria for service connection for a pulmonary disorder to include chronic obstructive pulmonary disease and bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claims of service connection, substantially compliant notice was sent to the Veteran in July 2005, January 2007, March 2007, and May 2007, prior to the initial adjudication of the claims, and in March 2008.  Moreover, despite appealing his claim to the Court previously, the Veteran never alleged that he has in any way been prejudiced by any failure of VA in its duties to notify and assist him.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have the Veteran's service treatment records, service personnel records, and Social Security Administration (SSA) disability records. 

Additionally, the Veteran testified at a hearing before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and he has not contended otherwise.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In June 2006, November 2006, November 2008, July 2007, and March 2015, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

VA examinations were conducted in January 2015 and addendum medical opinions were obtained in February 2015 as to the nature and etiology of the claimed disabilities on appeal.  The VA examinations were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the February 2011 Travel Board hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, cardiovascular disease such as hypertension, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

3.  Analysis: In-Service Herbicide Exposure (Agent Orange)

The Veteran essentially contends that the disorders for which he is seeking service connection, pulmonary disorder and hypertension, are due to herbicide exposure (Agent Orange exposure) during his service in Thailand between December 1968 to December 1969.  Specifically, the Veteran maintains that he was stationed at the Royal Thai Air Force Bases of U-Tapao and served as a firefighter, which included duties that placed him near the "fenced perimeters" of the Air Base.  See Veteran's April 2013 brief to Court; see also informal brief to Court dated December 2012.  

VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from Veterans with Thailand service are received, VA is instructed to evaluate the service treatment and service personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Upon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a U.S. Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975. 

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual").

Here, the Veteran's service treatment records and personnel records confirm that he was stationed at U-Tapao Air Force Base (AFB), Thailand, where he served as a firefighter.  Although duties as a firefighter do not, in and of themselves, establish herbicide exposure, the Veteran may establish that his duties placed him near the perimeter of the AFB.  In a September 2013 statement, the Veteran reported that his MOS was crash and rescue firefighter.  As part of his duties, the Veteran stated that he was responsible for "checking the perimeter of the base airfield for debris around the runway" and checking for the enemy.  In a December 2012 informal brief to the Court, the Veteran stated that his overall duties as a firefighter place him and his unit on the perimeter of the air base, presumptively exposing him to Agent Orange.  In an April 2013 brief to the Court, the Veteran reported that his "overall duties" as a firefighter included "fire-fighting and inspection duties" that placed him on the fenced perimeter of the air base.  

An August 2006 Agent Orange Registry Examination noted that the Veteran was not involved in handling or spraying Agent Orange, but he "definitely" ate food or drink that "could" have been sprayed with Agent Orange.   

Based on the Veteran's credible reports of conducting fire-fighting and checking for debris near the base perimeter of the U-Tapao Air Force Base, which the Board finds to be consistent with his service duties as a firefighter, the Board finds that the Veteran performed duties along the military base perimeter, and herbicide exposure is acknowledged on the facts found.

4.  Analysis: In-Service Radiation Exposure

The Veteran has asserted that he was exposed to radiation in service, testifying that he believes he was exposed while helping to help put out a fire on a bomber that was fully loaded with bombs.  He felt that when the plane exploded he was exposed to ionizing radiation.  A request was sent to the U.S. Air Force Radiation Dosimetry Laboratory in April 2008, but it was concluded that the Veteran did not have any radiation exposure.  The Board has found no additional evidence to support the Veteran's allegations of radiation exposure, and the evidence of record is solidly against a finding that the Veteran was in fact exposed to radiation while in service. 

5.  Analysis: Service Connection for Hypertension

The Veteran asserts that service connection for hypertension is warranted.  He alleges that during his service in Thailand during the Vietnam War, he was exposed to Agent Orange, and this has caused the hypertension.  

The claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension. 

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

After a review of all the evidence, the Board finds that the Veteran did not sustain a vascular injury or disease during service and he did not experience chronic symptoms of hypertension during service.  The service treatment records reflect no histories or findings suggestive of hypertension.  The December 1970 separation physical did not diagnose hypertension.  Moreover, the physical did not make any findings that would be indicative of hypertension, such as an elevated blood pressure reading (blood pressure was 130/80), and the Veteran specifically denied having ever had any high blood pressure on a medical history survey completed in conjunction with the separation physical.  The Veteran separated from active service in January 1971.  

A February 1971 VA examination record reflects no diagnosis of hypertension, no findings indicative of hypertension, such as an elevated blood pressure reading (blood pressure was 114/70).  The examination report also noted that the Veteran had no history of any cardiovascular disorders.  VA hospitalization records dating in May and June 1971 also reflect no diagnosis of hypertension or findings indicative of hypertension, such as elevated blood pressure readings.  As such, the evidence of record simply does not show that hypertension development while the Veteran was in service or within a year of separation.  The weight of the competent and credible evidence establishes that the hypertension did not manifest to a compensable (10 percent) degree within a year of service separation and therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic symptoms, diagnosis, or treatment of hypertension during active service; therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on in-service chronic symptoms are not met.  

The weight of the competent and credible evidence establishes that the Veteran's hypertension first manifested many years after service separation and is not related to active service.  The evidence of record shows that hypertension was first diagnosed in 2004, more than 30 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

An April 1999 emergency treatment record reflects an elevated blood pressure reading of 151/95.  The record indicates that the Veteran was being seen for injuries sustained in a motor vehicle accident; hypertension was not diagnosed at this time.  

Subsequent treatment records are silent as to histories or findings suggestive of hypertension until April 2002, when the Veteran reported that he had anger which he believed caused elevated blood pressure.  The Veteran did not provide an explanation for why he believed his blood pressure increased with his anger, and contemporaneous treatment records show that he was found to have normal blood pressure at that time and no diagnosis of hypertension was made.  See, e.g., April 2002 VA treatment records.  

A February 2004 VA treatment record reflects the Veteran's history of persistent headaches.  The record indicates that he was provided Atenolol for headaches and blood pressure control.  Hypertension was not diagnosed at that time.  A November 2004 VA treatment record reflects the Veteran's history of hypertension and need for a refill of his prescription.  The record notes that the Veteran had been out of medication for four months and that his blood pressure was mildly elevated.  The diagnosis was hypertension and he was provided a medication refill.  Subsequent records reflect findings and treatment for hypertension.  

Hypertension was diagnosed upon VA examination.  See the January 2015 VA examination report.  It is clear that the Veteran currently has hypertension and is prescribed medication to treat it.  However, as noted, service connection requires more than just evidence of a current disability.  Rather, the current disability must be related to a veteran's military service by medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board finds the weight of the competent and credible evidence shows that the hypertension is not related to active service.  As discussed above, the probative evidence does not suggest that hypertension had its onset in service.  The Veteran's service treatment records reflect no histories or findings suggestive of hypertension, and the first evidence indicative of hypertension dates more than 30 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This is particularly relevant in that blood pressure testing in the years following service also did not show hypertension.

Furthermore, although competent to do so, the Veteran has not reported the existence of blood pressure findings suggestive of hypertension during and since service, and to the extent his hearing testimony can be interpreted as such, the Board finds it is less credible, and thus less probative, than the countervailing evidence, particularly the generally normal blood pressure readings during and after service and the absence of a history or finding of hypertension prior to 2004; combined with the fact that the Veteran specifically denied having ever had hypertension in service at his separation physical.  

The record does not contain any competent evidence linking the Veteran's hypertension to service.  The Board acknowledges the Veteran's assertion that his hypertension is secondary to service, to include reported in-service herbicide and radiation exposure.  However, hypertension is not a presumptive disease for service connection due to such exposure.  The record is absent any competent evidence suggesting a link between the Veteran's hypertension and any in-service exposure to herbicides. 

The Board notes that the Veteran has reported that the medical professional who conducted the Agent Orange Registry determined that such a link exists and noted it in his report.  However, once again, such an assertion is directly contradicted by the Agent Orange Registry report itself which does not show any such indication, and the Board thus finds that the Veteran's history is not credible.  Given that the Veteran's allegations of what was contained in the Agent Orange registry was contradicted by the report itself, no weight is given to the Veteran's assertions that the medical professional who conducted the Agent Orange registry examination had linked his hypertension to his presumed herbicide exposure in service.

The Board finds the weight of the competent and credible evidence shows that the current hypertension is not related to exposure to herbicides in active service.  The Board recognizes that the National Academy of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012.  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  

Given this possible association, the Board remanded the Veteran's claim to obtain a medical opinion as to the etiology of the Veteran's hypertension.

In January 2015 a VA examiner opined that it was less likely than not that service connection is warranted for hypertension.  The VA examiner stated that the Veteran was not treated for this problem until 2004 and review of records did not show any consistent elevations of blood pressure during active duty service.

In February 2015, the VA examiner indicated that he reviewed and discussed this issue with other VA physicians and they were not aware of studies that conclusively link high blood pressure with Agent Orange exposure that is recognized currently by the VA and there continues to be conflicting data regarding this relationship.  

The Board finds the January 2015 and February 2015 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history and examined the Veteran before rendering the medical opinion.  The examiner considered published medical research concerning Agent Orange exposure.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.

The Veteran has also asserted that he was exposed to radiation in service, testifying that he believes he was exposed while helping to help put out a fire on a bomber that was fully loaded with bombs.  He felt that when the plane exploded he was exposed to ionizing radiation.  The Veteran contends that the radiation exposure in service caused the hypertension.  As noted above, the Board has found no additional evidence to support the Veteran's allegations of radiation exposure, and the evidence of record is solidly against a finding that the Veteran was in fact exposed to radiation while in service.  Because the Board is convinced that the Veteran was not exposed to radiation while in service and his claim for service connection for hypertension based on such radiation exposure during service is without merit and is denied. 

Finally, the Board acknowledges that the Veteran has suggested that there is a link between his psychiatric disability and his hypertension.  See, e.g., April 2002 VA treatment record.  However, the Veteran provided no basis for such an assertion, to include being told that his blood pressure was elevated during episodes of increased psychiatric symptoms, or medical evidence indicating increased blood pressure readings during periods of increased symptoms, or a medical opinion or article suggestive of a link between hypertension and PTSD.  

Additionally, the Veteran lacks the medical training and expertise to provide such a link.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
As such, the Board finds that the evidence does not suggest that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  

Thus, in the absence of competent evidence linking the hypertension to service, to include the reported exposures and the absence of evidence of an in-service onset or a link (either through causation or aggravation) to a service connected disability, the Board finds service connection is not warranted; and the Veteran's claim is therefore denied.  

6.  Analysis: Service Connection for a Pulmonary Disorder

The Veteran asserts that service connection for a pulmonary disorder to include bronchitis and COPD is warranted.  He alleges that during his service in Thailand during the Vietnam War, he was exposed to Agent Orange, and this has caused the pulmonary disorders.  

There is evidence of a current pulmonary disability.  Post-service VA treatment records reflect diagnoses of COPD in 2001 and bronchitis in January 2007.  

The claim of service connection for a pulmonary disorder (other than lung cancer) on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  A pulmonary disorder other than lung cancer is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  

The Veteran may still establish service connection for a pulmonary disorder as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee, supra.   

Service treatment records reflect that in April 1967, the Veteran was treated for a sore throat and the diagnosis was upper respiratory infection.  In August 1968, the Veteran complained of pharyngitis.  A December 1968 service treatment record shows that the Veteran was treated for a viral upper respiratory infection.  In May 1969, he was treated for a sore throat and the diagnosis was pharyngitis.  In September 1969, the Veteran was treated for a sore throat and an upper respiratory infection.  In October 1969, he was seen for a cold with cough and the diagnosis was asthmatic bronchitis.  The December 1970 service separation examination noted that the Veteran occasionally had throat trouble in cold weather; however, a specific respiratory disorder was not noted.  The Veteran separated from service in January 1971.  A February 1971 VA examination report indicates that examination of the lungs and chest was negative.  Chest x-ray examination was within normal limits. 

The weight of the competent and credible evidence establishes that the Veteran's claimed pulmonary disorder manifested by COPD and bronchitis first manifested many years after service separation and is not related to active service.  As noted, the first evidence indicative of COPD or bronchitis dates more than 30 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was afforded a VA examination in January 2015.  Bronchitis was not detected upon examination.  A medical opinion was obtained as to whether the current COPD was related to active service.  The VA examiner opined that it was less likely than not that service connection was warranted for COPD.  The VA examiner noted that the Veteran was only treated for acute bronchitis during active duty service and treatment for COPD began many years later and currently he was not receiving or taking inhalers or other medication for the COPD.  

The Board finds the 2015 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record. The VA physician reviewed the claims folder including the service treatment records and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez, 22 Vet. App. 295. 

The Veteran has made general assertions that the claimed pulmonary disorder is related to active service.  As noted, the Veteran, as a lay person, is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of a knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinion dated in January 2015.  

The Veteran has also asserted that he was exposed to radiation in service, testifying that he believes he was exposed while helping to help put out a fire on a bomber that was fully loaded with bombs.  He felt that when the plane exploded he was exposed to ionizing radiation.  The Veteran contends that the radiation exposure in service caused the pulmonary disorders.  As noted above, the Board has found no additional evidence to support the Veteran's allegations of radiation exposure, and the evidence of record is solidly against a finding that the Veteran was in fact exposed to radiation while in service.  Because the Board is convinced that the Veteran was not exposed to radiation while in service and his claim for service connection for a pulmonary disorder based on such radiatio exposure during service is without merit and is denied. 

The weight of the competent and credible evidence establishes that the Veteran's pulmonary disorder diagnosed as COPD first manifested more than 30 years after service separation, was not caused by an in-service event or injury, and is not otherwise related to active service.  The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of bronchitis.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a pulmonary disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for hypertension is denied.   

Service connection for a pulmonary disorder to include COPD and bronchitis is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


